SCOTT, J.,
concurring in part and dissenting in part:
While I concur with the reinstatement of Goss’s conviction for identity theft relating to her daughter and the reversal of Goss’s conviction for identity theft relating to her ex-husband, I dissent from that portion of the majority’s opinion declining to remand to the trial court for Goss to be retried for identity theft related to her ex-husband on a theory of check fraud.
The majority concludes, and I agree, that Goss’s conviction of identity theft related to her ex-husband must be reversed due to her being charged, in part, under a theory of credit card fraud, which is not under the purview of. the identity theft statute. However, as the majority acknowledges, Goss could be retried for identity theft under the sole theory of check fraud, which does fall under the purview of the statute. The majority refuses to do this because it found there to be a lack of evidence to support a conviction. I simply disagree. In my opinion there is an abundance of circumstantial evidence linking Goss to the checking account opened in her ex-husband’s name such that a jury could reasonably infer that Goss was the person who opened the account. Accordingly, I would remand this charge for further proceedings with directions that any retrial on this charge include a jury instruction limiting the identity theft charge to check fraud.
As the majority notes in its opinion, the Commonwealth is allowed to prove all of the elements of a crime by circumstantial evidence. Commonwealth v. O’Conner, 372 S.W.3d 855, 857 (Ky.2012). Circumstantial evidence “is sufficient to support a criminal conviction as long as the evidence taken as a whole shows that it was not clearly unreasonable for the jury to find guilt.” Bussell v. Commonwealth, 882 S.W.2d 111, 114 (Ky.1994). Here, there is plainly sufficient circumstantial evidence to a support a conviction for identity theft under a theory of check fraud. Four points of evidence to be exact!
First, the Commonwealth provided Goss’s ex-husband’s testimony that he received checks on an account in his name that he did not open. Second, Goss’s ex-husband stated that Goss was one of only two or three people that would possibly know his social security number in order *630to be able to open the account. Third, the mailing address on the checks was not his — he only received them because a postal worker recognized his name and placed the checks in his post office box. In fact, the mailing address for the checks was 2118 Highway 490, Apartment 9, East Bernstadt, Kentucky, which Goss admitted was her former address. And, fourth, in the conviction of identity theft relating to Goss’s daughter, the return mailing address on the fraudulent tax return was also a former address of Goss, albeit a different one this time — 2118 Highway 490, Apartment 4, East Bernstadt, Kentucky.
Based on the totality of this evidence, a jury could reasonably infer that Goss opened a checking account in her ex-husband’s name and was having the checks mailed to her former address. Given Goss’s knowledge of her ex-husband’s social security number, and the fact that the fraudulent checks in her ex-husband’s name and the fraudulent tax return in her daughter’s name were both directly addressed to a former residence of Goss, it is not “clearly unreasonable” for a jury to have convicted Goss on a charge of identity theft under the theory of check fraud. Bussell, supra. Therefore, though the conviction must be reversed on the separate issue of the impermissible jury instruction, it should, nonetheless, be remanded for retrial on a theory of check fraud.
For the foregoing reasons, I concur in part and dissent in part, and would remand Goss’s conviction of identity theft related to her ex-husband for retrial under the theory of check fraud.
MINTON, C.J., and CUNNINGHAM, J., join.